Cage 2:21-cv-02357-CMR Document1 Filed 05/24/21 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLA FLETCHER
103 Tina Lane
Coatesville, PA 19320

Plaintiff

V.

THE HARTFORD LIFE AND
ACCIDENT INSURAINCE

COMPANY
1 Hartford Plaza
Hartford, CT 06155

NOW COMES,

Defendant ‘(NO.:

COMPLAINT

the Plaintiff, Carla Fletcher, by and through her Counsel,

Pond, Lehocky, LLP, and hereby complains of the above referenced Defendant, The

Hartford Life and Acqdident Insurance Company, (hereinafter referred to as “ The

Hartford”), as follows:

I. STATEMENT |OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant

through her Employer, thus it is governed by the Employee

Retirement Income Se¢urity Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

 
Cag

2.  Allactsal
within the jurisdiction
Il, FACTS:

3. The Plain

individual with a phys

4. The Defer

entity with a business

5. The Hartt

@ 2:21-cv-02357-CMR Document1 Filed 05/24/21 Page 2 of 5

nd occurrences material to the instant causes of action occurred

al boundaries of this Honorable Court.

tiff, Carla Fletcher, is an adult and competent

ical address of 103 Tina Lane, Coatesville, PA 19320

ndant, The Hartford, under information and belief, is a business

address at 1 Hartford Plaza, Hartford, CT 06155.

ford is a business entity, which issues disability insurance

policies which are governed by the Employee Retirement Insurance Security Act

(ERISA), 29 U.S.C. §

6.

1011, et seq.

On a date certain, The Hartford, issued a policy providing disability

insurance benefits to the Plaintiff through the Plaintiff's employer, Neuronetics, Inc.

7
benefit plan as definec
8.
behalf of the Plaintiff

9.

obligations required 0}

10.

participant in the emp!

The policy of insurance aforementioned provided for an employee

1 and covered under the terms of ERISA.

At all times material and relevant hereto, all policy premiums due on

under said policy were paid.

At all times material and relevant hereto, the Plaintiff performed all

f her under said contract of insurance.

At all times material and relevant hereto, the Plaintiff was a qualified

oyee benefit plan provided by The Hartford to the Plaintiff's

 
Cage 2:21-cv-02357-CMR Document1 Filed 05/24/21 Page 3 of 5

employer.

11. Onadate

certain, the Plaintiff filed an application for long term

disability benefits with The Hartford.

12. The Hartford denied the Plaintiff's Claim for long term disability

benefits and determined she was capable of performing her regular occupation.

13. The Plaintiff filed an administrative appeal and submitted additional

medical records and opinions of her treating doctors in support of her claim. The

information provided

was sufficient to establish the proof of loss that the Plaintiff

suffered in order to support her claim for long term disability benefits.

14. By correspondence dated April 1, 2021, the Hartford denied the

Plaintiff's appeal and advised her of her right to bring a civil action under ERISA.

15. The Hartford acted arbitrarily, capriciously, in a manner serving only

its own business inte

Plaintiff s claim for di

test and in direct violation of ERISA when it denied the

sability benefits.

16. The Plaintiff is entitled to disability insurance benefits under the

aforementioned policy|as he has satisfied through medical evidence that she meets the

definition of disability and provided sufficient proof of loss to the Hartford.

17. The Plaintiff is entitled to recover the benefits due to her under the

aforementioned insurance policy in accordance with 29 U.S.C. §1132.

18. Asadired

t and proximate result of the actions of The Hartford as herein

 
Cage 2:21-cv-02357-CMR Document1 Filed 05/24/21 Page 4 of 5

above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

19. Asadirect and proximate result of the actions of The Hartford, the
Plaintiff has sustained damages in an amount not yet known to the Plaintiff; however,
upon information and belief, such damages will approximate the amount of benefits
due and owing to the Plaintiff from January 25, 2019 until the present and continuing

into the future.

 
Cag

WHEREFORE,

@ 2:21-cv-02357-CMR Document1 Filed 05/24/21 Page 5 of5

the Plaintiff, Carla Fletcher, respectfully requests that

judgment be entered against The Hartford as follows:

l. Ordering

disability

The Hartford to pay to the Plaintiff, Carla Fletcher, long term

insurance benefits from her alleged onset date of disability,

January 15, 2019 to the present and continuing into the future as

provided

for in the policy of insurance;

2. Awarding the Plaintiff, Carla Fletcher, prejudgment interest on the

award until the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

4. Granting

proper.

such other and further relief as the Court may deem just and

RESPECTFULLY SUBMITTED,

Line

Michael J. Parker, Esquire
PA Bar ID No.: 93024

 

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@PondLehocky.com

 
